Citation Nr: 1108233	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence does not demonstrate an in-service trauma to the mouth or present dental or other disorders due to in-service trauma or tooth extraction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental disorder have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated January 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed dental condition.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Service Connection for Tooth Extractions and Fillings -Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Dental conditions, however, are treated differently than other medical disorders in the VA benefits system.  38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Moreover, under current VA regulations, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 C.F.R. § 4.150. 
Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis.  Compensation is not available if the loss of the alveolar process is a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Legal authority describes various categories of eligibility for VA outpatient dental treatment, to include veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a prisoner of war (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. Chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under Chapter 17 of 38 U.S.C., where dental care is medically necessary (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.
In this case, the Veteran is not service connected for any dental condition, and the evidence does not demonstrate any in-service tooth trauma.  He does not have a 100 percent rating.  There has been no allegation by the Veteran that he was a prisoner of war nor has he claimed any dental condition as a result of a wound in combat.  For these reasons, the Board finds that the Veteran does not qualify for Class I, II(b), (c), IIR, III, IV, V, or VI eligibility.
Regarding Class II eligibility, the following principles apply to dental conditions noted at entry and treated during service.  (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  
Regarding Class II(a) eligibility, which involves "service trauma," under the applicable statute, 38 U.S.C.A. § 1712(a)(1)(C), service trauma is "an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010)  In this case, the Veteran asserts that his teeth were knocked out following an accident in the motor pool during the spring of 1963.  As noted below, the evidence does not support this contention.  Thus, the Veteran is not entitled to Class II(a) eligibility.  
However, new caries that developed 180 days or more after such tooth was filled will be service-connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  38 C.F.R. § 3.381(d).
It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran asserts that he suffers from discomfort, difficulty chewing and stomach problems secondary to the removal of multiple teeth after a motor pool accident in service.  For the reasons noted below, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Hence, the claim will be denied.

Service treatment records include a November 1962 enlistment medical history in which the Veteran reported no trouble with his teeth.  A report of medical examination noted a normal mouth upon induction in December 1962.  

The Veteran claims that in the spring of 1963 he was involved in an accident in the motor pool which caused him to lose multiple teeth.  See January 2010 Informal Hearing Presentation.  The Veteran's service treatment records include dental treatment records which report that in May 1963 multiple teeth were removed.  Notably, a notation reports that the teeth were "NRC" (non-restorable caries).  There is no evidence that the appellant's teeth were removed as a residual of trauma.

January 1964 treatment notes do report that the Veteran injured his index finger during an accident while in the motor pool.  Once again, however, no injuries to the face, mouth or teeth were mentioned.  

An August 1967 separation examination revealed a clinically normal mouth.  The Veteran reported in his August 1967 report of medical history for the purpose of separation that he had severe tooth or gum trouble, his examiner commented that the Veteran had had multiple dental extractions due to large caries.  The examiner did not discuss any history of in-service dental trauma, and as previously noted the service treatment records are silent for any in-service mouth or tooth trauma.

In an October 2001 claim of entitlement to service connection for a left finger disorder, the Veteran reported that in 1963 he injured his finger while working as a truck driver in the motor pool.  The Veteran made no mention of any injury to his teeth in his statement.  

In his May 2006 claim for service connection, the Veteran stated that while at Fort Bragg, he had to have all of his upper and some of his lower teeth removed.  He stated that due to poorly fitted dentures he was unable to chew his food properly which caused stomach problems.  The Veteran did not mention an in-service trauma to his mouth or teeth.  

Post-service treatment records are silent as to any teeth or mouth condition.  

Having considered all of the available evidence, the Board finds that the Veteran's claim for service connection must be denied.  

As noted above, replaceable missing teeth and treatable carious teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. §§ 3.381(a), 4.150.  Further, while the Veteran claims that he has mouth injuries due to an in-service trauma, the evidence weighs against this assertion.  Service treatment records are completely silent for any mouth or tooth injuries, the Veteran's dental records show that he had multiple teeth removed due to non-restorable caries (cavities), not due to trauma.  Finally, the credibility of the appellant's current assertions are suspect because, despite the fact that the Veteran mentioned a motor pool accident in an unrelated October 2001 claim, he only asserted that his tooth loss was due to trauma in his January 2010 informal hearing presentation, over forty years after his service and several years after he made his initial claim for dental disorders.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Even assuming, arguendo, that the Veteran lost his teeth due to trauma, the evidence has shown no loss of substance of body of maxilla or mandible or any other dental condition which can be service-connected under the rating criteria.  Under these circumstances, service connection for a dental disability for VA compensation purposes is not warranted.  

The representative argues that the Veteran should be service connected simply because of the functional loss he now experiences because of his missing teeth.  See January 2010 Informal Hearing Presentation.  The representative reports that the Veteran experiences constant mouth soreness which has made eating and chewing difficult.  He contends that the Veteran's mastication problems have led to digestive problems.  While the Board sympathizes with the appellant's plight, the law provides no basis upon which to award the relief that he seeks.  Simply put, the Board is not free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2002) 

Finally, the Veteran does not meet the eligibility requirements for additional outpatient dental treatment.  He was not a prisoner of war and thus he does not meet the criteria for eligibility for either Class II(b) or (c), his service-connected disabilities are not rated as totally disabling, he has no adjudicated service-connected compensable dental disability or dental disorder clinically determined to be complicating a medical disorder currently being treated by VA, and he is not a VA vocational rehabilitation trainee.  

The preponderance of the evidence is against the Veteran's claim for service connection for a dental condition, and the evidence preponderates against entitlement to service connection for the purposes of outpatient dental treatment.  

The Veteran's claim is therefore denied.


ORDER

Entitlement to service connection for a dental condition is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


